Citation Nr: 0407715	
Decision Date: 03/24/04    Archive Date: 04/01/04

DOCKET NO.  99-11 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
major depressive disorder.  

2.  Entitlement to an increased evaluation for postoperative 
left inguinal hernia repair, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to September 
1981 and from December 1990 to July 1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) from two rating decisions of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In May 1998 service connection for major 
depression was granted and assigned a 30 percent evaluation.  
In June 2001 the RO continued the veteran's 10 percent 
evaluation for traumatic left genitofemoral sensory 
neuropathy with complex regional pain syndrome involving the 
left ilioinguinal nerve.  In the August 2002 Statement Of The 
Case the issue was recharacterized as left inguinal hernia 
repair.  In the February 2003 rating decision the issue was 
recharacterized as postoperative left inguinal hernia repair.  


REMAND

The Board remanded the issue of entitlement to an evaluation 
in excess of 30 percent for major depressive disorder in 
November 2002.  Subsequent to the Board's remand on November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board notes that the RO has sent the veteran VCAA notices 
with regard to his other claims not on appeal to the Board.  
However, the RO has not sent the veteran a VCAA notice with 
regard to his claims for entitlement to an evaluation in 
excess of 30 percent for major depressive disorder nor 
entitlement to an increased evaluation for postoperative left 
inguinal hernia repair, currently rated as 10 percent 
disabling.  Therefore, this case is being remanded for the RO 
to inform the veteran of the VCAA provisions, pertaining to 
the duty to notify and the duty to assist.  The veteran 
should be notified of the evidence needed to substantiate the 
claims.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims of entitlement to an evaluation in 
excess of 30 percent for major depressive 
disorder and entitlement to an evaluation 
in excess of 10 percent for postoperative 
left inguinal hernia repair.  Also notify 
the veteran that VA will obtain records 
of Federal agencies, the veteran is 
responsible for submitting records of 
private health-care providers, unless the 
veteran signs a release, which would 
authorize VA to obtain them.  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

3.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  

4.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
other notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

